Citation Nr: 1412309	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for residual, injury to right tibia and fibula with osteomyelitis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to April 1961.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claim for a rating in excess of 10 percent for residual, injury to the right tibia and fibula with osteomyelitis.  He perfected a timely appeal to that decision.  

In May 2012, the Board remanded the case for further evidentiary development.  In a November 2012 rating decision, the Appeals Management Center (AMC) increased the evaluation from 10 percent to 30 percent, effective April 20, 2007.  A supplemental statement of the case (SSOC) was issued in November 2012.  Insomuch as a higher rating is available for the right ankle condition, and as the claimant is presumed to be seeking the maximum available benefit for a given disability, that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDING OF FACT

The Veteran's osteomyelitis of the right tibia and fibula has not been manifested by discharging sinus, constitutional symptoms or active osteomyelitic infection within the last five years.  


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of injury to right tibia and fibula with osteomyelitis is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 4.44, 4.68, 4.71, 4.71a, Diagnostic Codes 5000, 5262 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2007 from the RO to the Veteran which was issued prior to the RO decision in July 2007.  Additional letters were issued in February 2008, June 2008, and May 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim for a higher rating and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations with respect to the issue in question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were also provided in connection with the May 2012 Board remand.  The Board finds that there was substantial compliance with the Board remand.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in January 1962, the RO granted service connection for injury to the right tibia and fibula; a 20 percent evaluation was assigned, effective April 19, 1961.  The disability was recharacterized as residual of injury to the right tibia and fibula with osteomyelitis.  Over the years, the rating was increased and reduced every couple of years.  More recently, in December 2001, the RO reduced the evaluation from 20 percent to 10 percent, effective July 14, 2006.  

In a statement in support of claim (VA Form 21-4138), dated in April 2007, the Veteran requested an increased rating for his right leg disorder.  The Veteran maintained that the symptoms in the right leg are affecting the quality of his life.  Submitted in support of his claim were VA progress notes dated from February 2002 to February 2007.  These records show that the Veteran received clinical evaluation and treatment for chronic right leg pain and sinus drainage.  During a clinical visit in August 2006, the Veteran complained of post nasal drip and chronic discomfort and edema in the right lower leg.  The Veteran reported that he had not been able to wear compression stockings because it causes more swelling.  Following an evaluation, the examiner reported a diagnosis of nocturnal post nasal drip and nasal congestion; and chronic right lower leg swelling.  He was again seen in February 2007 for swelling in the right ankle.  The Veteran reported chronic swelling and noted that he had been unable to wear a compression stocking or ankle support.  It was noted that he treated the ankle with elevation; he had no drainage from the healed scar.  The assessment was chronic ankle swelling.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported a history of osteomyelitis of the fibula; he stated that he had had 3 episodes of active infection.  He noted that the last infection was in 2002; it was treated with 2 to 3 months of antibiotics.  The Veteran complained of pain over the distal 1/4 of the fibula.  He reported flare-up less than yearly; however, when they occurred, they lasted 1 to 2 weeks.  There were no precipitating factors, but he noted that an alleviating factor was taking antibiotics.  On examination, it was noted that the Veteran was able to stand for up to one hour.  He was able to walk more than 1/4 mile but less than 1 mile.  There were no constitutional signs of bone disease.  It was noted that the Veteran was tender to palpation over the lateral right lower leg over the fibula, but not over the tibia.  He had a sinus laterally directly over the right fibula approximately 6 cm proximal to the ankle joint.  Range of motion revealed 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  Dorsiflexion was mildly painful actively and passively beginning at neutral (0 degrees) and was not made worse with repetitive motion.  All other joints and bones were normal.  There was evidence of draining sinus, but it was not currently draining.  It was noted that the Veteran retired in 2003 due to his age or duration of work.  The pertinent diagnosis was osteomyelitis of the right lower leg.  

Received in May 2008 were VA progress notes dated from February 2007 through December 2007, which show that the Veteran received ongoing clinical attention and treatment for chronic right ankle pain.  In August 2007, the Veteran was seen for complaints of painful right ankle.  It was noted that he was puzzled due to the sensitivity and increasing swelling that he had been getting in the ankle area; he denied any fever, chills and he had had no drainage.  It was also noted that he had to avoid all pressure on the scarred area.  The assessment was painful right ankle with osteomyelitis and non-revealing plain films.  The Veteran was referred to orthopedic consultation in December 2007.  At that time, it was noted that he had had recurrent episodes of pain associated with swelling in the right lower extremity and, subsequently, drainage of purulent material.  He had not had any significant problems in that respect for the prior 3 years.  Examination revealed a very hypersensitive area on the anterolateral aspect of the right leg, approximately 6 to 8 cm superior to the ankle joint.  He had dorsiflexion and plantar flexion, as well as eversion and inversion, but they were moderately limited.  He had 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  He only had a few degrees of eversion and inversion.  There was no current swelling or sign of inflammation in the soft tissues.  It was noted that an x-ray study revealed a sclerotic area on the lateral portion of the distal third of the tibia.  On MRI, the area of osteomyelitis could be seen with the presence of the cloaca and a sinus tract.  There was also an area of lysis within the involucrum.  It was noted that the Veteran wore a protective device on his right ankle in order to protect the very sensitive area.  The examiner opined that surgery would be a significant risk and, therefore, was not recommended.  The examiner suggested prescribing diclofenac.  

The Veteran was afforded another VA examination in May 2012.  It was noted that the last significant clinical episode of osteomyelitis with drainage was in 2002; most recent imaging confirming ongoing infection was in 2007.  The Veteran indicated that he was presently having intermittent swelling and near-constant pain that he described as burning and stinging.  He was not on suppressive antibiotics.  The Veteran indicated that he could not use his legs.  Range of motion in the knees was from 0 degrees of extension to 140 degrees of flexion; there was no objective evidence of painful motion.  The Veteran did not have any additional limitation of motion.  He had pain on movement, swelling and incoordination.  Lachman's, posterior drawer and valgus and varus tests were negative.  It was noted that the Veteran had debridement and irrigation of the right tibia in 1962.  He had no erythema of the right leg, but he had tenderness distally from about mid.  It was noted that he used a pad over the tibia to protect it from direct contact.  X-ray study revealed no evidence of acute osteomyelitis or fracture.  

The pertinent diagnosis was osteomyelitis of the right tibia.  The examiner noted that, presently, there was no discharging sinus nor had there been an active infection within the prior 5 years.  The examiner also noted that the Veteran did not have frequent episodes with constitutional symptoms, and there was no evidence of osteomyelitis extending into major joints or multiple localization.  He further noted that there was no evidence of significant anemia nor was there evidence of amyloid liver changes by laboratory examination.  He did note that, during flare-ups, the Veteran's significant pain did increase and limited his functional ability in that he had intense difficulty with weight bearing; however, because no joints were involved, he had no limitations of range of motion.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5000 for his osteomyelitis of the right ankle.  Under Diagnostic Code 5000, osteomyelitis, acute, subacute, or chronic, when inactive, following repeated episodes, without evidence of active infection in the past 5 years, warrants a 10 percent rating.  With discharging sinus or other evidence of active infection within the past 5 years, it warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5000. With definite involucrum or sequestrum, with or without discharging sinus, it warrants a 30 percent rating.  Id.  Having frequent episodes with constitutional symptoms warrants a 60 percent rating. Id.  When manifested in the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms, osteomyelitis warrants a 100 percent rating.  Id.  

Note 1 to Diagnostic Code 5000 provides that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  

A 40 percent evaluation may be assigned for nonunion of the tibia or fibula, with loose motion, requiring brace.  A 30 percent evaluation may be assigned for malunion of the tibia or fibula with moderate knee or ankle disability.  Diagnostic Code 5262. 

After a careful review of the evidence of record the Board finds the service-connected residual injury to the tibia and fibula with osteomyelitis does not warrant an evaluation in excess of 30 percent.  The Veteran's primary complaints pertaining to his osteomyelitis is that he has pain at the site of the infection and intermittent swelling of his right, both of which preclude his standing for prolonged periods of time.  Although the treatment records do reflect that the Veteran receives treatment for complaints of chronic right ankle pain, there is no evidence or signs of ongoing infection or sinus drainage, and he is not currently on suppressive antibiotics.  In fact, during the recent VA examination in May 2012, the examiner specifically noted that, presently, there was no discharging sinus nor has there been an active infection within the past 5 years.  The examiner also noted that the Veteran does not have frequent episodes with constitutional symptoms, and there was no evidence for osteomyelitis extending into major joints or multiple localization.  He further noted that there was no evidence of significant anemia nor is there evidence of amyloid liver changes by laboratory examination.  He did note that, during flare-ups, the Veteran's significant pain does increase and limits his functional ability in that he has intense difficulty with weight bearing; however, as no joints are involved, he has no limitations of range of motion.  

In addition, in the absence of evidence of any recent infection or drainage, there is no basis on which a higher rating may be assigned under Diagnostic Code 5000.  Moreover, the evidence of record does not indicate nonunion of the tibia and fibula, loose motion, or the use of a brace.  Accordingly, an increased evaluation for impairment of the tibia and fibula is not warranted.  

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related entirely to his right ankle that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran's impairment is contemplated by the schedular rating assigned.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 30 percent for residual injury to the right tibia and fibula with osteomyelitis is denied



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


